DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 2, 7-9, 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tobeta et al [US 2016/0195615]
Claim 1.    A method for a vehicle, comprising: detecting a change in a heading of the vehicle (the determination unit 302 obtains of the detection moving direction of own vehicle width direction driving forward/heading such as the vehicle C is driving uphill S0, see abstract, Figs. 9, 11, 13, para [0108, 0139]); and
modifying an operation of a blind spot monitor on the vehicle based on the change in the heading of the vehicle so that performance of the blind spot monitor is enhanced to improve safety of the vehicle in a scenario when the vehicle changes the heading (the vehicle C approaches the obstacle 401 and detected distance L2 of the laser radar device 31 is shorter than the shortest hill S0 detected distance Lmin, see Figs. 11-14, para [0136]).  When an object 401 is in the middle of a hill S0, the detected distance in the direction in which the object 401 is present is drastically changed as the vehicle C is approaching toward the object 401, (see Fig. 17, para [0146]).

Claim 2.    The method of claim 1, wherein modifying the operation of the blind spot monitor on the vehicle based on the change in the heading of the vehicle comprises:
modifying a configuration of the blind spot monitor based on the change in the heading of the vehicle so that a monitoring region of the blind spot monitor is adjusted in accordance with the change in the heading of the vehicle (the determination unit 302 determines change/modify the object 401 distance within hazardous distance based on the moving direction of the approaching vehicle C such as driving uphill or sloping road, see Fig. 10-14, para [0107, 0108]).

Claim 7.    The method of claim 1, wherein detecting the change in the heading of the vehicle comprises: receiving sensor data from one or more perception sensors (the sensors including of laser radar 31 and photoreception elements 202, see Figs. 1, 2, 7, para [0096]); and
analyzing the sensor data to determine the change in the heading of the vehicle (the comparing and determining of change of approaching vehicle C, see para [0163]).

Claim 8.    A system comprising: an onboard vehicle computer system of a vehicle including a non-transitory memory storing computer code (the programmable computer processor CPU601, ROM 602 and RAM 603, see Fig. 23, para [0218, 0221]) which, when executed by the onboard vehicle computer system, causes the onboard vehicle computer system to: detect a change in a heading of the vehicle; and modify an operation of a blind spot monitor on the vehicle based on the change in the heading of 

Claim 9.    The system of claim 8, wherein the computer code, when executed by the onboard vehicle computer system, causes the onboard vehicle computer system to modify the operation of the blind spot monitor on the vehicle based on the change in the heading of the vehicle at least by: modifying a configuration of the blind spot monitor based on the change in the heading of the vehicle so that a monitoring region of the blind spot monitor is adjusted in accordance with the change in the heading of the vehicle (as cited in respect to claims 2 and 8 above).

Claim 14.    The system of claim 8, wherein the computer code, when executed by the onboard vehicle computer system, causes the onboard vehicle computer system to detect the change in the heading of the vehicle at least by: receiving sensor data from one or more perception sensors; and analyzing the sensor data to determine the change in the heading of the vehicle (as cited in respect to claim 7 above).

Claim 15.    A computer program product comprising a non-transitory memory of an onboard vehicle computer system of a vehicle storing computer-executable code that, when executed by a processor, causes the processor to: detect a change in a heading of the vehicle; and modify an operation of a blind spot monitor on the vehicle based on the change in the heading of the vehicle so that performance of the blind spot monitor is 

Claim 16.    The computer program product of claim 15, wherein the computer-executable code, when executed by the processor, causes the processor to modify the operation of the blind spot monitor on the vehicle based on the change in the heading of the vehicle at least by: modifying a configuration of the blind spot monitor based on the change in the heading of the vehicle so that a monitoring region of the blind spot monitor is adjusted in accordance with the change in the heading of the vehicle (as cited in respect to claim 2 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tobeta et al [US 2016/0195615] in view of Oh et al [US 2017/0113696]
Claim 5.    Tobeta et al fails to disclose detecting that another vehicle is in the monitoring region of the blind spot monitor; modifying an operation of an Advanced Tobeta et al discloses the collision avoidance control apparatus 16 controls a collision avoidance function of avoiding collision of the own vehicle C with the surrounding object. The collision avoidance control apparatus 16 includes a laser radar device 31 and the collision avoidance computation device 32.  The laser radar device 31 monitors the front of the own vehicle C, and detects whether or not an object is in the front of the own vehicle C, the type of the object, a distance to the object, a direction of the object, a relative speed of the object, and the like. The laser radar device 31 transmits commands regarding a start and acceleration of the own vehicle C, warning a driver, and the like to the collision avoidance computation device 32, based on a detection result (see Figs. 1, 5, para [0067, 0068]).   The object detection unit 312, any method may be employed. An example of the object detected by the object detection unit 312 includes other vehicles, a pedestrian, a road supplementary object, a hill, and the like, see Fig. 9, para [0122]).  
The laser radar device 31 monitors the front of the own vehicle, and detects whether or not an object is in the front of the own vehicle, the type of the object, a distance to the object, a direction of the object, a relative speed of the object, and the like. The laser radar device 31 transmits commands regarding a start and acceleration of the own vehicle, the warning device 17 provides sound and/or visual warning a driver, and the like to the collision avoidance computation device 32, based on a detection result (see Fig. 1, para [0068, 0073]).
Oh et al suggests that the lane change determiner 110 may determine whether the vehicle d10 can change a lane, based on the result of sensing by the external object sensor 210.  More specifically, if the external object sensor 210 determines that another vehicle 21 exists around or approaches the vehicle 10, for example, the front side vehicle 22 or side-rear vehicle 21 part of the vehicle d10, the lane change determiner 110 may determine that the vehicle d10 cannot change a lane (see Figs. 2, 3, 5, 16, para [0109]).
If an object is sensed around the vehicle d10, the vehicle controller 100 may control a speaker provided in the vehicle d10 to output a warning sound.  The vehicle controller 100 may determine whether the vehicle d10 can change a lane, and control the vehicle 10 to change a lane, according to the result of the determination. In addition to changing a lane, the vehicle controller 100 may control various operations of the vehicle 10 (see Figs. 2, 3, para [0065]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the lane changing with sound warning of OH et al to the own vehicle detected object or other vehicles with sound warning of Tobeta et al for preventing of accident or collision with other vehicle while changing lane.

Claim 6.    The method of claim 2, further comprising: detecting that no vehicle is in the monitoring region of the blind spot monitor; and modifying an operation of an Advanced Driver-Assistance System (ADAS system) of the vehicle to complete a lane change for the vehicle (as the combination of the change lane between Tobeta et al and Oh et al in respect to claim 5 above, and further Oh et al also disclose the operation S315 of performed until the vehicle 10 finishes changing the lane 99a, in operation S318 (see Fig. 16, step S318, para [0180]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the method of complete/finish changing lane of OH et al to the own vehicle detected object or other vehicles with sound warning of Tobeta et al for preventing of accident or collision with other vehicle while changing lane.

Claim 12.    The system of claim 9, wherein the computer code, when executed by the onboard vehicle computer system, causes the onboard vehicle computer system further to: detect that another vehicle is in the monitoring region of the blind spot monitor; modify an operation of an Advanced Driver-Assistance System (ADAS system) of the vehicle to restrict a lane change of the vehicle; and provide a warning message to alert a driver of the vehicle that the other vehicle is in the monitoring region of the blind spot monitor (as the combination of the change lane between Tobeta et al and Oh et al in respect to claim 5 above).

Claim 13.    The system of claim 9, wherein the computer code, when executed by the onboard vehicle computer system, causes the onboard vehicle computer system further to: detect that no vehicle is in the monitoring region of the blind spot monitor; and modify an operation of an Advanced Driver-Assistance System (ADAS system) of the vehicle to Tobeta et al and Oh et al in respect to claim 6 above).

Claim 19.    The computer program product of claim 16, wherein the computer-executable code, when executed by the processor, causes the processor further to:
detect that another vehicle is in the monitoring region of the blind spot monitor; modify an operation of an Advanced Driver-Assistance System (ADAS system) of the vehicle to restrict a lane change of the vehicle; and provide a warning message to alert a driver of the vehicle that the other vehicle is in the monitoring region of the blind spot monitor (as the combination of the change lane between Tobeta et al and Oh et al in respect to claim 5 above).

Claim 20.    The computer program product of claim 16, wherein the computer-executable code, when executed by the processor, causes the processor further to:
detect that no vehicle is in the monitoring region of the blind spot monitor; and modify an operation of an Advanced Driver-Assistance System (ADAS system) of the vehicle to complete a lane change for the vehicle (as the combination of the complete/finish changing lane between Tobeta et al and Oh et al in respect to claim 6 above).

Conclusion
Claims 3, 4, 10, 11, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ferguson discloses the determining whether a driving environment has changed based on one or more object models such as distance, location, orientation and speed of the object in front of the vehicle detected by the cameras and lasers within the detected fields.   The sensors may continuously update their output to reflect the environment being sensed at or over a range of time, and continuously or as demanded. The sensors may provide the updated output to the autonomous driving computer system so that it can determine whether the autonomous vehicle's then-current direction and/or speed should be modified in response to the sensed environment has changed based on the obtained sensor information and the data in order to increase the overall safety.
[US 9,600,768]
Kim discloses the control device may include a sensing unit configured to sense a topographical state of a road surface on which a vehicle is travelling. The control device may also include a processor configured to, based on the topographical state 
[US 10,399,480]
Kim et al discloses the around view provision apparatus and a vehicle including the same may include at least one camera mounted on a vehicle, a direction of the at least one camera being adjustable, and a processor to control the at least one camera to capture images around the vehicle based on a movement of the vehicle. The camera may be controlled to operate in a first mode when the vehicle is moving forward at a first prescribed speed or more and in a second mode when the vehicle is moving forward at less than a second prescribed speed or is moving backward.  In the first mode, the camera may capture a lateral region that cannot be observed through a side view mirror or a rear view mirror. In the second mode, the camera may capture a larger region that is angled downward relative to the lateral region in the first mode.	[US 2015/0350607]
Seo et al discloses the apparatus for determining a wheel alignment change of a vehicle may include: a straight driving situation detection unit configured to detect whether a vehicle is going straight, based on information on positions of objects on a road and a yaw rate and steering angle.  When the vehicle information detected by the straight driving situation detection unit indicates that the vehicle is going straight; a driver alarming unit configured to output an alarm to a driver when the detected wheel alignment change is larger than a preset threshold value; and a wheel alignment change compensation unit configured to compensate for steering for SCC or LKAS control, when the detected wheel alignment change is smaller than the threshold value.
[US 2018/0023951]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
04/07/2021